Citation Nr: 1235812	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO. 06-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. His awards and decorations include the Purple Heart Medal and the Combat Infantryman's Badge.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial evaluation of 10 percent, effective November 30, 2004. The Veteran appealed the assigned evaluation.

During the pendency of the appeal, a May 2012 rating decision increased the Veteran's initial evaluation for PTSD from 10 percent to 30 percent, effective November 30, 2004. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet.App.35 (1993). 

The May 2012 rating decision also awarded the Veteran a total disability evaluation based on individual unemployability (TDIU) due to his service-connected disabilities, effective February 1, 2005. The action constituted a full grant of the benefit sought, and the claim of entitlement to a TDIU is no longer pending appellate review. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, panic attacks (weekly or less often), and chronic sleep impairment,.

2. At no time during the pendency of the Veteran's claim for a higher initial rating for PTSD has he experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in December 2004 and January 2011, which informed the Veteran of all required elements for service connection. The January 2011 letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates. Dingess, 19 Vet.App. at 486.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA treatment records, and Vet Center treatment records. Additionally, the Veteran was provided with VA PTSD examinations in December 2004 and December 2011.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The most recent VA examination was provided in December 2011. The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran. The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings and, as will be discussed at length below. A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his PTSD symptoms.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence necessary to substantiate the claim and reach an accurate rating determination has been obtained. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Treatment notes from the Erie Vet Center dated from October 1989 to February 1996 show that the Veteran was treated for alcohol and drug abuse.

During a December 2004 VA PTSD examination, the Veteran indicated that he had increasing difficulty with thoughts of his Vietnam experiences. He described feeling uncontrollably "overwhelmed with emotions," tearful, and embarrassed at times. He reported that he avoided anything that reminded him of the war such as war movies and Vietnam veteran gatherings. He noted that he had difficulty falling and staying asleep, but he denied having nightmares. He indicated that he was "very vigilant" at night, he tended to look over his shoulder, he did not like to be in crowded situations, and he was easily startled by loud noises or sudden approaches. He denied any temper problems, but he indicated that he had difficulty in the past. He denied any difficulties socializing and he reported that he "relates reasonably well to people."

Following military service, the Veteran reported that he worked primarily as a carpenter for approximately 25 years until 1996 when he began a job in a local manufacturing plant. He indicated that he was decreasingly able to perform the job due to his physical disabilities and his deteriorating medical conditions. 

The Veteran then indicated that he had lived alone since 1990. He reported that he was married and divorced three times. He related that he had four children with whom he had no contact and he had contact with one son who was in prison. However, he stated that he enjoyed motorcycling with friends, fishing, and reading.

A mental status examination revealed that the Veteran was alert, oriented in all spheres, he was in good contact with routine aspects of reality and showed no signs or symptoms of psychosis. The examiner noted that the Veteran spoke in normal tones. While the Veteran's speech rhythm and rates were somewhat subdued and slowed, the examiner observed that the Veteran's conversation was generally relevant and coherent. The examiner indicated that the Veteran appeared to be "a quiet and rather introspective individual who doesn't like to talk much about what he thinks or feels." 

The examiner noted the Veteran appeared to be in a "decent mood" and he was not manifestly anxious or agitated. He noted that the Veteran became tearful while discussing his Vietnam experiences. Although the examiner noted the Veteran appeared to be "slightly more depressed... than meets the eye," the Veteran reported that he was "relatively happy" and he enjoyed life. Affect was responsive, reasonably well-modulated, slightly subdued, and somewhat stifled. Memory and intellect were intact and of above average capacity. There was no impairment in judgment or insight, except with regard to the Veteran's continued use of drugs and alcohol. The examiner noted that the Veteran had "decent social skills."

The examiner opined that the Veteran had mildly intense PTSD and assigned a GAF score of 70. He related that the Veteran had good control over his emotions and reasonable defenses. He noted the Veteran had occasional distress that caused him overt difficulties. He stated that the Veteran had occasional difficulties relating to other people when he felt "especially vulnerable and depressed or sad."

An April 2008 VA treatment note included a negative suicide screening.

Significantly as it bears upon his post-service and non-PTSD-related mental function, VA treatment notes reveal the Veteran was involved in a motorcycle accident in late April 2008. He was not wearing a helmet and he sustained a traumatic brain injury and skull fracture among other injuries. 

Following the accident, the Veteran was treated for concerns about residual cognitive deficits from his motorcycle accident. During July 2008 VA treatment, the Veteran was alert and oriented. He demonstrated no problems with cognitive tasks. 

During a June 2008 VA physiatry consultation, the Veteran reported that he had problems with short term memory since his accident. Nonetheless, his ex-wife indicated that he also had a personality change "for the better."

During a July 2008 VA psychosocial assessment, the Veteran reported that after he was discharged from the hospital following his motorcycle accident, he moved in with his ex-wife. He indicated that his strained relationships with his three adult children had in fact improved since his accident. He stated that his "biker style of living and drinking" caused damage in all of his family relationships. He again related that he enjoyed fishing, camping, carpentry, and doing repairs around his home. 

During a July 2008 VA occupational therapy assessment, the Veteran indicated that he had a "tendency to overtalk" to people since his accident. However, he stated that his "issues" were easier to identify and address. He reported that he was very emotional and he was easily frustrated with physical chores due to physical limitations after the accident. He denied anxiety problems and stated that he did not want to die. 

An August 2008 VA behavioral health laboratory report included a negative cognitive impairment screening, a negative depressive episode screening, and a negative suicide screening. Test results showed the Veteran endorsed the following psychiatric symptoms: difficulty sleeping, tiredness or low energy, difficulty concentrating, motor retardation or agitation, moderately disturbing memories, occasional disturbing dreams, occasional reexperiencing symptoms, occasional avoidance of activities, extreme difficulty with recall, extreme loss of interest, feelings of distance from others, foreshortened future, moderate irritability, moderate nervousness, and an exaggerated startle response. 

During an August 2008 VA behavioral health intake assessment, the Veteran reported that since his motorcycle accident, he had no short term memory. However, he indicated that he had resumed a relationship with his ex-wife and although they had frequent arguments, they tried to "work things out." He stated that he was reestablishing relationships with two of his adult children as well. He indicated that he slept four to five hours per night and his concentration was variable. He stated that he was depressed and he endorsed crying spells. Significantly as it bears on the illustrative symptoms in the rating criteria described above, he denied hallucinations and visual illusions. He denied suicidal or homicidal ideation and intent.

Mental status examination revealed orientation in all spheres, unremarkable psychomotor activity, and significant memory defects. The examiner noted that the Veteran was cooperative and pleasant, but he was a poor historian. His mood was dysthymic and he was tearful at times. The examiner noted the Veteran was "very tangential and difficult to redirect or keep on task" during the session. His eye contact was variable. No delusions were noted. There was no apparent internal distraction and no signs or symptoms of psychosis were observed. Insight was good and judgment was intact. A GAF score of 55 was assigned.

In an August 2008 VA behavioral health nurse practitioner's note, the Veteran reported that he had increased problems expressing himself and writing since he stopped working with a speech therapist. He indicated that he has periods of depression and he demonstrated irritability towards his "significant other at times. He reported that he frequently had crying spells. He was future-oriented. He stated that he stayed up late watching television at night and he was "tired all the time." 

Mental status examination revealed that the Veteran was clean and neat in appearance. He demonstrated relaxed behavior and his psychomotor activities were within normal limits. His mood was mildly dysthymic and his thought processes were logical and relevant. His cognitive functioning was good but sometimes contradictory. He was oriented in all spheres. Impulse control, judgment, and insight were good. He denied suicidal or homicidal ideation. 

A September 2008 VA treatment note revealed the Veteran's reported symptomatology was consistent with a traumatic brain injury, including short-term memory deficits, word-finding problems, increased sleep, and emotional labiality. He indicated that he reunited with his family after his motorcycle accident. Mental status examination revealed that the Veteran's speech was clear, comprehensible, and well-paced. His thought processing speed was generally unremarkable and his thought content was appropriate, logical, and goal-directed. His comprehension was within normal limits. His mood was mildly dysphoric and his affect was sad. He was tearful at times. He denied suicidal or lethality issues. 

During a September 2008 VA speech pathology consultation, the Veteran complained of impaired word finding and short-term memory. He demonstrated speech and verbal retrieval within normal limits. 

In a September 2008 addendum, the VA speech pathologist noted that the Veteran did not demonstrate any functional deficits and he performed functions within normal limits.

In another September 2008 VA treatment note, the authoring nurse reported that the Veteran became tearful and he indicated that he needed treatment for his anxiety symptoms. His grooming and hygiene were appropriate. His psychomotor activity was not excessive or slowed. His affect was constricted and tearful. He engaged easily in conversation and interacted appropriately. His speech was articulate and normal in rate, rhythm, and tone. His thought process was organized and coherent. He demonstrated an inability to control his emotions. No perceptual disturbances were noted. He was future-oriented, hopeful, and objective. He denied plans to harm himself or others and he was able to care for himself.

In a September 2008 VA behavioral health treatment note, the Veteran was assigned a GAF score of 60. He indicated that he had reunited with his family. He denied any past or present suicidal ideation. 

An October 2008 VA neuropsychological assessment revealed that the Veteran's overall, general cognitive functioning was in the above average range relative to his age-related peers. No performances on assessed domains were in the impaired range and testing did not indicate significant cognitive deficits.

In an October 2008 VA behavioral health treatment note, the examiner noted that the Veteran initially reported symptomatology consistent with a traumatic brain injury, including short-term memory deficits, word-finding problems, increased sleep, and emotional labiality. The Veteran reported improvement in those areas. The examiner noted the Veteran's mood was brighter and he was less labile and anxious. The Veteran indicated that his relationships with his ex-wife and children continued to improve. 

Mental status examination revealed that the Veteran was well-groomed and casually attired. He was alert, pleasant, and cooperative. His initiation and eye contact were adequate. His speech was clear, comprehensible, and well-paced. Thought processing speed was unremarkable and thought content was appropriate, logical, and goal-directed. Comprehension appeared within normal limits. His mood was less dysphoric and his affect was brighter than previous visits. The examiner noted that the Veteran was "increasingly stable" and his activity had increased.

During December 2008 VA behavioral health treatment, the Veteran reported no active symptoms of depression or anxiety. He reported that his motorcycle accident and hospitalization increased his PTSD symptoms, but it brought him closer to his estranged family. He indicated that his relationships with his family were continuing to improve. He denied any suicidal or homicidal ideation. The examiner noted there were no additional changes in the Veteran's psychosocial history and there were no acute mental status findings. Mental status examination revealed findings consistent with previous findings. A GAF score of 60 was assigned. 

In an April 2009 VA behavioral health treatment note, the Veteran reported that he was starting to get some memory back, but he was still concerned about his short and long term memory. He described increased anxiety concerning an approaching deadline to move out of his ex-wife's home. He denied suicidal ideation, intent, or plan. The examiner noted the Veteran's mood was pleasant, his affect was congruent with conversation, his hygiene was good, he made appropriate eye contact, his dress was casual, and his attitude was open and cooperative. A GAF score of 62 was assigned. 

During a May 2009 VA behavioral health treatment, the Veteran reported he was not depressed or anxious on an increased dosage of prescribed medication. He denied any suicidal or homicidal ideation. Mental status examination revealed findings consistent with previous examinations. A GAF score of 65 was assigned. 

In a July 2009 VA treatment note, the Veteran reported he had "no current concerns." He denied any feelings of depression or anxiety and suicidal or homicidal ideation. Mental status examination revealed findings consistent with previous examinations; however, he demonstrated a euthymic mood. A GAF score of 70 was assigned. 

An August 2009 VA treatment note included mental status examination findings consistent with previous findings. However, the Veteran's mood was depressive and he demonstrated moderate impulsivity. He tracked conversation and remembered daily and remote events. 

In a September 2009 VA behavioral health treatment note, the Veteran reported that he remained on good terms with his ex-wife. Mental status examination revealed findings consistent with previous examinations. 

During an April 2009 VA psychiatry evaluation, the Veteran reported increased anxiety symptoms surrounding nonservice-connected medical issues. He indicated that he had increased crying spells. He complained of nightmares and intrusive thoughts. He indicated that he had become much more involved with his family since his motorcycle accident. Mental status examination revealed findings consistent with previous examinations. A GAF score of 62 was assigned. 

During June 2010 VA behavioral health treatment, the Veteran reported that he left the "biker lifestyle" in the previous three years since his accident and he was reconnecting with his ex-wife, children, and his extended family. He denied any suicidal ideation. Mental status examination revealed findings consistent with previous examinations. The Veteran's insight and judgment were limited. He indicated that he was experiencing a "re-emergence" of his emotions after approximately 43 years of drug use. He reported that strong feelings of regret, remorse, and sadness overwhelmed him at times. 

A July 2010 VA treatment note included the Veteran's report that his mood had improved after a change in his prescribed medication. His mood was euthymic and his insight and judgment were adequate. 

In an August 2010 VA treatment note, mental status examination revealed the Veteran was anxious. Other findings were consistent with previous examinations. 

In another August 2010 VA treatment note, mental status examination findings included an anxious mood and adequate insight and judgment. 

During a December 2011 VA PTSD examination, the Veteran reported that he had been married three times and he lived with his third ex-wife since his motorcycle accident. He indicated that their relationship was "strained" at times. He had no contact with the children from his first two marriages. He stated that he socialized very little; he was isolative, introverted, and avoidant; and he felt comfortable away from people. He reported that he had stopped working due to physical limitations; however, in the past, he worked by himself a lot due to his irritability. He stated that he was demanding and he put people down. 

The Veteran reported that he experienced a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and irritability. He denied any notable violent behavior. The examiner opined that the Veteran demonstrated a significant level of PTSD symptomatology but that PTSD appeared to be moderate in severity. He noted that the Veteran experienced significant PTSD symptomatology for a number of years and he managed to maintain employment with some difficulty. However, the examiner noted that when considering PTSD symptomatology independently from the Veteran's other physical symptomatology would not preclude employment. 

The examiner opined that the Veteran demonstrated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily, with normal routine behavior, self-care, and conversation. A GAF score of 65 was assigned. The examiner noted that the Veteran demonstrated a moderate level of symptomatology, but he was functioning "pretty well" and had some meaningful relationships.

With respect to the traumatic brain injury, the examiner noted that the Veteran's traumatic brain injury residuals appeared to be minimal and his current functional impairments appeared related to his PTSD.

The evidence indicates that the Veteran warrants a 30 percent rating, but no higher, for his service-connected PTSD. A 30 percent rating, is warranted where the Veteran demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). Under Mauerhan, above, the Veteran's PTSD symptoms are of a level consistent with those symptoms generally outlined in the diagnostic criteria list - depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 50 percent rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

The Veteran's PTSD symptoms more closely approximate the criteria for a 30 percent evaluation for the entirety of the appeals period. As to work, the Veteran reported that he had stopped working due to physical limitations. The December 2011 VA examiner opined that the Veteran's PTSD symptomatology alone would not preclude employment. The evidence suggests that the Veteran had no decreased work efficiency or periods of inability to perform his occupational tasks due to his PTSD symptoms alone.

As to social impairment, the Veteran indicated that he socialized very little and was isolative during the December 2011 VA examination. However, throughout the record, he consistently reported that his relationships with his ex-wife, children, and extended family were improving after his motorcycle accident in April 2008. 

The record clearly demonstrates some social impairment, although the evidence suggests he generally functions satisfactorily, with routine behavior, self-care, and normal conversation. Mental status examinations throughout the record documented evidence of occasional depression; sleep impairment with nightmares; irritability; and loss of interest in activities that he previously enjoyed. 38 C.F.R. § 4.130, Diagnostic Code 9411. There is evidence of some short-term memory loss; however, the evidence suggests that his symptoms were indicative of his traumatic brain injury.

However, at no time during the appeal period has the Veteran shown symptoms consistent with the general level of impairment warranting a 50 percent evaluation, or akin to the symptoms listing as found in the diagnostic code.  Mauerhan, supra.  He has continuously shown appropriate affect and his speech content has not been abnormal at any time. His judgment and insight are limited at times, but generally are not affected by his PTSD. Id.

His most severe GAF score was 55, indicating moderate symptoms. See August 2008 VA behavioral health intake note. Although GAF scores are one of the medical findings employed in a rating determination, the score assigned does not determine the disability rating VA assigns. See Massey v. Brown, 7 Vet.App. 204, 207 (1994). 

The preponderance of the evidence is against a finding that a 50 percent evaluation is appropriate and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 54-56. The Veteran has not met the requirements for a higher rating in excess of 30 percent at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet.App. at 125-26. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's PTSD, including occupational impairment, sleep disturbance, depressed mood, interference with family relations, and subjective complaints of mild memory impairment, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

							(CONTINUED ON NEXT PAGE)






\
ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


